 ROMO PAPER PRODUCTS CORP.Romo Paper ProductsCorp.and Folding Box, Corru-gated Box and Display Workers Union,Local 381,InternationalBrotherhood of Pulp,Sulphite andPaperMillWorkers,AFL-CIO.Cases29-CA-3864 and 29-CA-3999September23, 1975DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND PENELLOOn January 13, 1975, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the De-cision in light of the exceptions and briefs and hasdecided to affirm the rulings,findings, and conclu-sionsof the Administrative Law Judge only to theextent they are consistent herewith.We agree with the Administrative Law Judge thatthe Respondent violated Section 8(a)(1) ofthe Act byrallying a group of employees for the purposes ofinterfering with and restrainingother employees whowere engaged in peaceful picketing activity protectedby Section 7 of the Act. No exceptions were taken tothis finding and, accordingly, we adopt this findingpro forma.The complaintalso allegedthat the Respondentviolated Section 8(a)(5) of the Act on February 1,1974, and thereafter by negotiating in bad faith andwith no intention of entering into any final or bind-ing collective-bargaining agreementwith the Charg-ing Party.' The Administrative Law Judge dismissedthese allegations, and both the General Counsel andthe Charging Party have filed exceptions. We findmerit in these exceptions.Here,we must determinewhether, based on thepreponderance of the evidence and the reasonableinferences drawn therefrom,Respondent has violat-ed its statutory duty to bargain in good faith. Section8(d) of the Actdefines thisduty as "the mutual obli-gation. . .to meet at reasonable times andconfer ingood faith with respect to wages, hours, and otherterms and conditions of employment, or the negotia-tion of an agreement. . . ."As imprecise as this lat-iFolding Box,Corrugated Box and DisplayWorkers Union, Local No.381, International Brotherhood of Pulp,Sulphite andPaper Mill Workers,AFL-CIO,hereinafter called"the Union."519er, statutory definition is, it has long been clear sincethe inception of the Act that theessential element inthe bargaining principle is the "serious intent" toreach a common ground. See, e.g.,N. L. R. B. v. Insur-ance Agents' International Union, AFL-CIO,361 U.S.477, 487 (1960), quoting with approval the First An-nual Report of the National Labor Relations Board,p. 85.2 Of course, such descriptive definitions onlyhave meaning when applied to "the particular factsof a particular case."N.L.R.B. v. American National'Insurance Co.,343 U.S. 395, 410 (1952). Moreover, inmany cases, we must look to the whole course orpattern of conduct during negotiations, as opposedto a single act of alleged wrongdoing,' in order todetermine whether the statutory obligation has beensatisfied.And in such cases evidence of the rejectionof the bargaining principle is revealed in a course ofconduct where, for example, the employer, during re-negotiations, manifests an unwillingness to offer any-thing other than a "radical departure" from the pre-vious contract,4 or where the employer insists thateconomic terms not be discussed until accord isreached on all other matters,' or where the employerinsists onarrogating to itself sole discretion in de-terminingworking conditions .6With the foregoingpreface we now turn to the particular facts of thiscase,and the events which led up to it.In 1961, the Respondent and the Union, as theexclusivebargainingrepresentativeoftheRespondent's employees, entered into the first offour successive bargaining agreements. The lastagreementwas executed in 1969 and, by its terms,expired on August 1, 1972. Each of the four con-tracts, spanning the 1961-72 period, contained in vir-tually identical language the following provisions: arecognition clause wherein the Respondent recog-nized the Union as the "exclusive representative ofall the employees in the plant"; a union-membershipclausewhich stipulated that all employees were re-quired, as a condition of employment, to become andremain members in good standing of the Union; agrievance clause providing,inter alia,for the finaland binding arbitration of "all grievances or com-plaints" concerning the meaning or application of2 See alsoAtlasMills,3NLRB 10(1937), wherein we stated that bargain-ing "must mean negotiation witha bona fideintent to reach an agreement ifagreement is possible."Id.at 21.J In some cases,of course,rejection of the bargaining principle may beclearly evidenced by the refusal to negotiate mandatory subjects of bargain-ing (see, e.g.,N L R.B v. BenneKatz, etc., d/b/a Willamsburg Steel ProductsCo.,369 U.S. 736 (1962)) or insistence upon nonmandatory subjects duringbargaining(seeN.L.R.B. v.WoosterDivisionof Borg-Warner Corp,356 U.S.342 (1958)).°Herman SausageCo., Inc.,122 NLRB 168, 170 (1958),enfd.275 F.2d229 (C.A. 5, 1960).6Vanderbilt Products, Inc.,129 NLRB 1323 (1961),enfd.297 F.2d 833(C.A. 2, 1961).6N L.R.Bv. American National InsuranceCo, supra.220 NLRB No. 81 520DECISIONSOF NATIONALLABOR RELATIONS BOARDthe agreement; an operating control (managementprerogative) clause providing that the Respondentcould discharge or take other disciplinary actionagainst any employee for "proper" or "sufficient andreasonable" cause, or for other "legitimate reasons";finally, each contract contained a seniority clause re-cognizingthe principle that "[i]n all casesof layoffsthe rule of the plant seniority shall prevail, that is theemployee last hired in the plant shall be the first laidoff. . . . Upon rehiring the inverse order of plantseniority shall prevail...."'In the days preceding the expiration of the 1969-72 contract, and shortly thereafter, the Union madean effort to reach a new contract. The Respondent,however, reacted by coercively threatening employ-ees with layoff and refusal to reinstate them after astrikeif they supported the Union; by telling em-ployees that they could work if they promised not tostrike; by ordering police to search and arrest unionofficials; and by discriminatorily laying off eight ofits employees. In addition to finding the foregoingviolations of Section 8(a)(1) and (3) of the Act, wealso found that in two respects the Respondent,through its president, Samuel Roth, refused to bar-gainin good faith in violation of Section 8(a)(5) ofthe Act.8 Our order in that case, which issued on Jan-uary 23, 1974,' provided for the usual remedies, in-cluding the affirmative order that the Respondentbargain with the Union as the exclusive bargainingrepresentative for "all" of the employees in the ap-propriateunit.The instantcaseconcerns theRespondent's further disregard of the good-faith bar-gaining principle.On February 1, shortly after our order in the priorcase issued, the Union requested bargaining with theRespondent and submitted proposals which were es-sentially the 1969-72 contract with several amend-ments, including provisions for increased contribu-tions to the employees' pension and life insurancefunds, a 35-hour workweek, and $1-per-hour increaseto the wage rates provided for in the expired con-tract.On March 11, the Union, represented by VicePresident John Danetra, held its first bargainingmeeting with the Respondent, represented by Presi-dent Roth and his attorney, Robert Dinerstein. Atthis initialmeeting,Dinerstein, the Respondent'schief spokesman, announced that he had not seen the1969-72 contract and did not have a copy of thatagreement because, as he explained, to do so "wouldbe completely adverse to my bargaining proce-7Of course,these agreements containedmany otherprovisions and claus-es dealing with such matters as subcontracting,directionof work force,wages, hours,pensions,and severancepay Inall, the 1969-72 contractcontained some 35 articles and an appended wage rate schedule.8RomoPaper Products Corp,208 NLRB 644 (1974)9Hereafter all dates are in 1974.dure." 10A copy ofthe agreement was made avail-able to Dinerstein,and the parties then discussed theUnion's demands.Roth at one point declared, "this[the 1969-72 contract]is a ridiculouscontract." Theparties continued to discuss the expired contract andthe amendments,but nothing was accomplished. AsDinerstein explained,either he or Roth "constantlycame back with the argument"that the expired con-tractwas "inapplicable to our operation,"that it"shows no understanding of what we're involved in,"and that it was "boilerplate."The meeting endedwithnothing of any consequence being accom-plished.Following the meetingRoth andDinerstein con-ferred over theUnion'sdemands,which as Din-erstein admitted were"for all practical purposes"nothing more than the expired contract with increas-es to various benefits.Roth confided to Dinerstein "that the expired1969-72contract was the"sole ba-sis" for"all of [its]problems" because it was "inex-plicable [sic]to-his industry" and it endangered hisposition in -the market.In short,the Union was im-posing an"unfair burden"on the Respondent by at-tempting to "fit a square peg into a roundhole." Asan example of the"square peg-round hole" problem,Dinerstein recalled that during the discussion of a35-hour workweek Danetra had observed that theemployees were always scheduled to work 2 hours ofovertime each week,but were only compensated attheir straight-time rate.At theconclusion of this con-ference,theRespondent'scounsel proceeded tostudythe expired contract,noting especially the"cost factor" items.The Respondent's counsel, Dinerstein,requested adelay in the negotiations untilApril1, and the partiesheld their second meeting onthat date.Dinersteinarrived late at this meeting and,when he had arrived,announcedthathe had to leaveearly,within 90 min-utes.12 Once the meeting began, Dinerstein handed totheunion negotiators a letter containing- theRespondent's "demands,"which,as the Administra-tiveLawJudge found,"diluted and expunged sub-stantialbenefits embodied in the1972 contract."Thus,the Respondent demanded the elimination orsignificantmodification of some 25 of the expiredcontract's 35 articles,including,inter alia,the follow-ing subjects:recognition,union membership (union10Dinerstein further explained in the proceeding below that it was his"technique"to come to this bargaining session without having read theexpired contract because he wanted the Union to explain first,and "in fulldetail," precisely what its position was before responding^^The Respondent expressly waived its privilege to this discussion.12 Indeed,it is undenied that Dinerstein, or Roth,or both of them, arrivedlate at each and every meeting. For his part,Dinerstein admitted telling theunion negotiators on "many times- [and) I made it very clear that I mostunfortunately have had the bad habit of very rarely being punctual-it'svery often an uncontrollable characteristic." ROMO PAPER PRODUCTS CORP.521shop),work preservation(limiting subcontracting),reporting information(data concerning employeestatus used for grievance handling),length of service(the seniority principle),business slack(adherence toseniority during layoffs),new jobs or vacancies (theright of employees to bid,according to seniority, onnew unit jobs and vacancies in the unit),operatingcontrol(the right of employeesto bid,according toseniority,on manning new machines introduced intothe unit work),temporary transfers(the right of unitemployees to retain a present higher wage rate whentransferred to a job with a lower wage rate),directionof employees (employees directly responsible to im-mediate supervisor),severancepay, adjustment ofgrievances(removal of the parties'permanent con-tract arbitrator),insurance,remedies for defaults incheckoff or pension fund payments,leaves of ab-sence,payment for time off (including time for year-end vacations and military induction), jury service,deaths in an employee's immediate family, holidays,vacations,hours of work,overtime,lunch and sup-per, standard functional rates and increases,and, fi-nally, hiring rates.On this last point the Respondentdemanded,inter alia,that the initial hiring rate of$2.60 per hour, as provided in the 1969-72 contract,be reduced to $1.80. The Respondent also rejectedoutright virtually all of the Union's February 1proposedamendments."Inconclusion,theRespondent's letter demanded adoption of sevenclauses,includingamanagementprerogativeclause 14 and clauses permitting the unqualified rightto discharge employees for failing to meet new pro-13The Respondent indicated that it was taking no position on the pensionplan and trust fund agreement, and deferred negotiating wage increases"until we know what the balance of the contract will cost."14 The Respondent handed the union negotiatorsa copy ofthis clause attheMarch I1 meeting.As mentioned,the April 1 letter demanded elimina-tion of the operating control clause,contained in the 1969 contract. In itsplace the Respondent demanded a new clausewhich provided,in relevantpart, that:Any and all rights,powers, privileges,or prerogatives and authorities,whether exercised or not,which the [Respondent]had possessed priorto its having recognized the Unionor prior toits having entered into [a]contractual relationship with the Union,are retainedand reserved bythe [Respondent]except only if those rights are specifically and ex-pressly abridged by this Agreement.[The Respondent shall have"exclusiverights"to] establishnew jobs;abolish or change existing jobs, establish,abolish and change workprocedures;increase or decrease the numberof jobs, or employees . .determine the work schedules of employees,assign workto be per-formed;subcontract out or transferany work, operationor part thereofdone by employees in the bargaining unit or otherwise;establish andchange work schedules;transfer employees fromjob to job, and fromshift to shift. . .layoff,discharge,promote and discipline employees,direct the work force and make,change,amendor rescind work rules.. Neither the exercise nor the effect of the exerciseupon employ-ees of any rights reserved exclusivelyto the[Respondent]by this Arti-cle shall be subject to the arbitration procedureestablished by thisAgreement,unless the Agreementspecifically provides to the contrary.duction and quality control standards, and for? "ex-cessive absenteeism" (defined,inter alia,as absentee-ism during"any defined period").,It is unnecessary to discuss all of these demands inany greater detail, but special attention is directed tothe demands regarding recognition, union member-ship, seniority, and the management prerogativeclause as it affected discipline and layoffs. Thus, theRespondent first demanded that the Union only berecognized as the bargaining representative for "posi-tions currently in existence covered by the expired[1969-72) agreement," and that recognition not beextended to employees in "new jobs." Since 1961, theRespondent had recognized the Union as the exclu-sive representative of "all" its employees. Moreover,the "new jobs or vacancy" clauses of the previousagreements 15 specifically covered "all new jobs cre-ated, or open as a result of a vacancy," within theunit.Second, the Respondent demanded elimination ofthe union-membership (union shop) clause embodiedin each contract since 1961. In the new contract, theRespondent demanded that "it shall not be requiredthat any employee join the union nor shall any em-ployee be required to belong to or to remain a mem-ber in good standing of the Union."Third, the Respondent demanded elimination ofthe seniority principle-i.e., last hired-first laid off,etc.-contained in the preceding four contracts. Inthese and other respects, concerning bidding for pro-motions, new jobs, and vacancies, seniority was rec-ognized, but only where "practicable," as interpretedby the Respondent.Fourth, the Respondent'snew management pre-rogative clause,supra,vested in the Respondent"sole" discretion to "discipline employees," whereasthe previous four contracts had generally limited thisright by requiring "sufficient and reasonable" cause,or for other "legitimate reasons." Of course, theRespondent's demand also severely limited the scopeof disputes referrable to the grievance-arbitrationprovisions of the 1969, 1966, 1963, and 1961 con-tractsuniformly covering "all grievances or com-plaints."After handing the Union a copy of its demands,Dinerstein stated that he had to leave the meetingearly. Union Representative Danetra scanned the de-mands, stated that the $1.80 hourly starting rate wasless than the Federal minimum wage and substantial-ly below the previous rate of $2.60 and added, "Weare not going forward, we are going backwards." TheRespondent refused to change its position. Againnoting the substantial departure from previous con-15 Such a clausewas not includedin the1961-63 contract, but was a partof each succeedingcontract. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracts,Danetra sought an explanation for thechanges in the provisions dealing with recognitionand the union-membershipclauses.Danetra arguedthat the recognition clause would, for example, per-mit non-union members to work in the bargainingunit "whenever the Company sees fit." Dinerstein re-plied that the Respondent should decide "who isgoing to work in the plant . . . [and] this is the [Re-spondent's] proposal."It isundenied that the Re-spondent refused to change its position and "thatwas the Company's stand."At or aboutthis timeDanetra glanced over the rest of the Respondent'sdemands and declared, "This whole thing is just areversal of our whole previous contract."The Union's attorney requested a meeting with hisclient. After this recess, lasting 20 minutes, the unionrepresentatives returned to announce that "we willstay until the end and go over each item" of theRespondent's proposed agreement. Dinerstein reiter-ated his intention to leave early, but offered to gooversomeof the items. The parties continued theirdiscussion of union recognition and the union-shopprovisions of the previous contracts.While insistingthat the Respondent wanted these new provisions,Dinerstein was unable to offer reasons. Finally, afterDanetra mentioned never having "any real languageproblems" before, Dinerstein said he was simply "anexpert at ripping contracts apart." 16There followed some discussion of a number of thedemands, which the Union, by and large, rejectedoutright. The Respondent also remained adamant inits position.On April 4, the parties held their third bargainingsession,resumingtheirdiscussionoftheRespondent's demands. However, as the Administra-tive Law Judge concluded, there was no significantchange in their positions. During this meeting, as be-fore, the Union demanded discussion of the econom-ic issues.Dinerstein explained such items as vaca-tions, holidays, overtime, jury service, death benefits,and the like were economic issues and that thesematterswould have to be resolved before the Re-spondent could be able to discuss, seriously, an in-crease in wages. However, the Respondent also indi-cated that "all demands or nearly all demands areeconomical" and must be resolved one at a time.Thus,as Dinersteinfurther explained, the Respon-dent did not move on other economic demands untilsuch "language" or "tangential" matters as unionrecognition and membership were resolved. And, asindicated above, the Respondent was standing firm16Dinerstein could not recall whether he had discussed these demandswithRoth, or given to him acopyof these demands before the meeting.Also, the record does not show whether Dinerstein had reviewed the 1961,1963, and 1966 contracts.in its insistencethat these "language" subjects be set-tled." The Respondent insisted on its demand whenthe parties were discussing what constituted "newjobs."During the April 4 session, the Respondentdefined a new job as one which was performed by amachine which did less than 80 percent of the workof an existingmachine. Later, the Respondent modi-fied this standard to 70 percent. However, the Re-spondent was also insistingthat it have sole discre-tion in determiningwhich employee-whether a newemployee or a present one-would initially man themachineand/or be transferred to it.The Respondent also remained adamant on elimi-nation of the union-shop clause. The Union rejectedthis demand outright. Finally, the Union agreed toconsider the Respondent's demand to honor senior-ity only "where practicable subject to service andability of the employee," but rejected the further con-dition that the Respondent "should have sole discre-tion as to what is practicable."Before the next meeting on May 9, the parties ex-changed correspondence, including the above-men-tioned letter of April 10. Dinerstein barely recalledreceiving three of the Union's four letters sent duringthis period,18 but he did respond to a fourth letterrequestinginterestarbitration. In his reply letter ofApril 12, Dinerstein rejected the Union's overture as"premature."The May 9 bargaining session opened with a dis-cussionof the Union's medical pension plans and jobclassifications.On the latter point, Dinerstein agreedto a joint review of the matter, and abandonedRespondent's earlier demand that it determine theclassifications unilaterally. The only other matter ofany significance was the Respondent's offer, as out-linedin itsApril 10 letter, to apply its counterpropo-sals for vacations, severance, medical insurance, andpensionsonly to more employees, namely, thosehired after a new agreement was reached, and thatexistingbenefits, as provided in the expired contract,would be retained by current employees. The Unionobjected, stating that such a proposal was, in effect, ademand that it negotiate two separate contracts, onefor current employees and one for new employees,within thesameunit.Dinerstein replied that this was"precisely"what the Respondent was advocating.'7 In a letter datedApril 10, the Respondentsummarizedthe April I and4 meetings,noting thatno accord had beenreached on the recognitiondemand of April 1.18One of these three letterswas sent bycertified mail andthe receipt wassigned byan individual in Dinerstein's office.Dinersteinhad difficulty re-calling these letters and his severalphoneconversations with theUnion'sattorneyduring thisperiod. By way ofexplanation,he testifiedthat he didnot keep "cumulative, petty records" ofhis correspondence because"[t]o bevery blunt . . .the positionof the union at that pointin time was, at best,weak. . . [and] I didn'tbelieve I was entering into the normal union-man-agement negotiations situationwherea union is bargainingfromstrength." ROMO PAPERPRODUCTS CORP.Thereafter, the Unionagainoffered to arbitrate theirdifferences,and theRespondentagain refused. TheUnion thenofferedmediation,which the Respon-dent said it would consider. However, by letter datedMay 23, the Respondent rejected the Union's offer tosubmit to mediationas "premature."The parties'finalmeetingwas held on July 31, atwhich time UnionRepresentativeDanetra stated,"Let's talk money,"indicatingthat a $.10 per hourincreasewas unacceptable to the Union. The Re-spondentrefused to go any further than it had, indi-catingthat it would not discussincreasesuntil thecost of otheritemswas determined; that it preferredto work out the "language" first. In any event, thepartiesthen discussedthe Respondent's demand re-garding severancepay and the substitution of per-sonal leavedays for the year-end vacation. On thelatter point, the Respondentinsistedthat, in ordernot to be docked for personal leave, an employeewho wasabsent due to illnesswould be required tobring a doctor'snote.The matter was left open. Fi-nally, therewas some discussionabout present em-ployees retainingcurrent benefits, pursuant to theRespondent'scurrentemployees-currentbenefitsproposal. Danetra pointed out that for the first timesince negotiationsbegan there was "some move-ment"by the Respondent, regarding Respondent'sformula for computing vacation pay. Roth then de-clared that his competitors did not have such vaca-tion clauses.Whereupon, the Union again requestedthe namesof his competitors. Roth refused to givesuch names,but atDinerstein's suggestionhe finallygave the Union a list of fivenames.The discussionreturned to vacations,but no agreement was reached.As the Administrative Law Judge concluded, therewere nofurther negotiatingsessions.By letter datedAugust 2, the Union requested that the Respondentfurnish financialdata to substantiate its alleged "ina-bility tomeet[the Union's] demands or maintain ex-isting benefits," and further requested that the Re-spondentconfirm"ourtentativelyscheduledbargaining session forAugust 15." Four days later,Dinersteinreplied,stating:I stronglyresent themischaracterization of thecompany'sbargainingposition in your letter.... At no time did the company assert anyfinancialinabilityto meetany of the union's de-mands as the basisfor the company's position.Furthermore,at no timenor for any reason didthe companyallegeany inability to maintain ex-isting benefits.Continuing, the letter stated that the basis for theRespondent's positionwas "the premise that the lastcontract negotiatedwas not asfavorable to the com-523pany as it might have been" and that the Respondent"simply wanted to negotiate what it felt was a moreequitable contract for the future." The letter furtherstated that the Union's request was "a ploy to estab-lish further obstacles," because the "only two refer-ences to general economics . . . were with referenceto (1) the company's position in the marketplace and,(2) the country's general economic situation." Withregard to the former matter, the letter simply notedthat the Respondent had "immediately supplied" thenames of its competitors. With regard to the latterreason, the Respondent stated that during negotia-tions "there was no representation, stated or implied,that [the Respondent] has assumed its bargaining po-sition as a result of the effects the economic situationhas had upon it." Finally, Dinerstein claimed that hewas holding the August 15 date open subject toRoth's confirmation.In letters dated August 12 and 15, respectively, theRespondent confirmed that the August 15 meetingwas canceled at the Union's request, and the Unionreplied that the meeting was canceled because Rothhad not confirmed that date by August 9 at whichtime Danetra had engaged other business on August15. This letter also observed that the Union was "cer-tain that on numerous occasions both you [i.e., Din-erstein] and your client pleaded financial inability tomeet the Union's demands." Finally, the Union re-quested a meeting after August 28.In reply, Dinerstein, on August 20, wrote to unioncounsel stating that claims that the Respondent re-liedon financial inability during the negotiations"are deliberate misrepresentations" and concludingwith the following statement:I am not forwarding a copy of this letter [i.e.,the Union's letter of August 15] to my client as Ihave no intention of inciting him over the appar-ently erroneous recollections nor of causing youany embarrassment.Itwould be appreciated if you will [sic] for-ward a letter retracting the allegation or I will beforced to disclose the fraudulent misrepresenta-tions to my client and take appropriate steps toprotect his interests.The letter made no mention of a future bargainingsession.Thereafter, on September 11, the Respondent indi-cated that it would be available on September 23 and25.On September 16, the Union replied by certifiedmail that September 25 was agreeable. The meetingwas never held because, as explained in an October 2letter,Dinerstein did not receive the Union's Septem-ber 16 letter until September 30, "[a]s ludicrous asthismay seem...." Dinerstein also requested that 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union contact him to arrange for another meet-ing.However, the Union never did, and the proceed-ings in the instant matter were begun on October 15.In assessingthe foregoing conduct, the Adminis-trativeLaw Judge concluded that the Respondenthad not failed to bargain in good faith. To supportthis conclusion he found that the Respondent hadnot taken a "fixed position" on its April 1 demands,as shown by its May 9 "current benefits" proposal,and he also relied on the Union's admission thatthere was "some movement" at the final July 31 ses-sion.We do not agree with his conclusion or the analy-siswhich supports it. To begin with, the Administra-tive Law Judge's analysis does not squarely meet theissue in thiscase.As framed by the underlying com-plaint the issue is whether, beginning on February 1,and "at all times thereafter," the Respondent negoti-ated in bad faith. It is apparent, therefore, that weare looking at an entire course of conduct which canonly be judged when all of its twists and turns areconsidered. Therefore, avowals of "flexibility," or ad-missionsof "some movement," can only have mean-ing if the underlying facts support such conclu-sionarystatements.Inaddition,we do notunderstand the General Counsel to be arguing thatthis is a case where a party has insisted on a nonman-datory subject of bargaining (i.e., recognition) to thepoint ofimpasse,as the Administrative Law Judgeapparently assumed.19 Again,at issuehere is theRespondent's course of conduct and whether it ap-proached bargaining with the requisite "serious in-tention" to reach a common ground.A review of the February 1-July 31 bargaining ses-sions revealsthat the Respondent rejected virtuallyall of the Union's demands, which were admittedlylittlemore than the expired contract. Then, attackingthat contract as "ridiculous," the Respondent soughtto emasculatethe expiredagreementby demanding,on April 1, that some 25 of its 35 provisions be elimi-nated or substantially altered. Thus, with the excep-tion of the "current benefits" subjects,20 which weshall discuss below, the Respondent refused to rein-state any of the remaining 20 provisions, all of whichwere part and parcel of the parties' last contract. In-deed, many of these benefits, rights, and conditionswere incorporated in the previous three agreements,dating back to 1961. Thus, among other provisions,those dealing with recognition, union membership,seniority, and the limitation on the right to dischargeexcept for "reasonable or sufficient cause" were firm-ly established by contract for a period of some 1319 Specifically,we note his citation ofBorg-Warner,supra.20 That is, holidays,vacations,severance pay, and medical and pensionplan benefits.years. The Union naturally sought an explanation fortheRespondent's sudden insistence on these "lan-guage" changes, because in the past such provi-sions-in particular, recognition and membership-had been negotiated and adopted without difficulty.By its own admission, the Respondent responded by"constantly" arguing that the expired contract was"inapplicable to our operation"; that it was only"boilerplate," an attempt to "fit a square peg into around hole." But the Union pressed on, and theRespondent's chief negotiator finally explained thathewas simply an "expert at ripping contractsapart." 21Here we emphasize that this kind of talk was notmerely an opening-day bombast, because it is virtual-ly conceded that the Respondent never really alteredthe course it had taken on April 1 with regard tothese "language" matters. Thus, for example, it is un-denied that the Respondent throughout the 6 monthsof bargaining remained adamant on its seniority anddiscipline demands. And, when asked if the Respon-dent ever, during the 6 months of negotiations, "inany way" modified its demand that union member-ship be eliminated, its cheif negotiator replied, "Defi-nitely not."Finally-and perhaps most telling of all-Din-erstein further admitted that the Respondent did notmake "any movement" during negotiations on its de-mand that the Union relinguish, after 13 years, itsstatus asexclusive bargaining representative ofalloftheRespondent's unit employees. Standing alone,this was a grave matter. For the Union it meant de-nying the very premise which underlay four succes-sivebargaining agreements, our order of January1971, and-when coupled with the expunging of theunion-membership requirement-the Union's con-tinued existence as the bargaining representative ofsome, if not all, of the unit employees.In these circumstances, it is clear to us that theRespondent was failing to meet its bargaining obliga-tion so long as it persisted in its recognition demand.Although, as the Administrative Law Judge found,this conduct did not precipitate a bargaining im-passe, such a flagrant attempt to denigrate the Unionis certainly evidence of bad faith. Moreover, this con-duct does not stand alone as evidence of bad faith:Specifically, we rely on the additional findings thatthe Respondent insisted on elimination of the union-membership requirement, emasculation of seniority,and virtually sole discretion over disciplinary ac-tions; again, without any real attempt to explain itsposition, the Respondent adopted a stand-pat atti-tude with regard to the elimination or reduction of 20or so other benefits and rights long accorded to its21Dinerstein never denied making this statement. ROMO PAPER PRODUCTS CORP.525employees in successive bargaining agreements, and,in effect,refused to accept anything short of a sub-stantial reduction of its previous contract;theRe-spondent tendered admittedly unacceptable and in-deed apparently unlawful wage proposals, andthereafter refused to negotiate or discussseriouslythese and other so-called economic issues until all"language"matters(including recognition)were firstsettled 22 Finally,we rely on the Respondent's refusalto offer any explanation for its demand that startinghourly rates be drastically reduced,except as a de-vice to force the Unionto adopt patently unaccept-able "language"demands.In sum,it is clearthat theRespondent's proposals,if accepted,would have lefttheemployeesconsiderablyworseoffwithRespondent's proposed contractthan they would bewithout one.Such demands calling for a drastic re-duction in existing rights,benefits,and conditions-especiallywith regard to recognition and unionmembership,seniority,and discipline-do not evi-dence"hard-bargaining";instead, they indicate a de-sign to prevent an agreement.SeeHerman Sausage,supra.For it is settled that an employer has not metitsstatutory obligation by insisting on demandswhich do not have"the slightest chance of accep-tance by a self-respecting union."N.L.R.B. v. Reed &PrinceManufacturingCompany,205 F.2d 131, 139(C.A. 1, 1953),cert.denied346 U.S. 88723In thesecircumstances,we fail to see how "some movement"by the Respondent,after 6 months of negotiation, ona relatively minor matter could counterbalance theunrealistic demands the Respondent was placing onthe Union as the price for an agreement.We find additional evidenceof bad-faith bargain-ing in the Respondent's rejectionof the Union's re-quest for economic data assertedly underpinning theRespondent'sdemand for wage reductions;24 theRespondent's outright rejection of offers to mediatethe parties' differences;the Respondent's admitted22We note that the Respondentinitially proposed,inter ala,a startinghourly wage of $1.80 per hour,which was below the lawful Federal mini-mum wage.Thereafter,theRespondentoffered an across-the-board $.10increaseto thewage schedule ofthe expired contract, but conditioned theincrease on adoption of a new production standard, to be unilaterally de-terminedby theRespondent.Without commenting further on theRespondent'swage demands or concessions,we find-as theRespondentadmitted-that the Respondent refused to discuss wagesand other econom-ic benefits seriously until recognition and all other noneconomic issues wereresolved.As stated, we find that the Respondent's positionwith regard tothese latter subjects was taken in anattempt todenigratethe employees andtheir bargaining representative.23 See alsoVanderbilt Products v. N.L.R B.,297 F 2d 833 (C.A. 2, 1961);Continental InsuranceCompany v. N.L.R.B.,495 F.2d 44 (C.A. 2, 1974).24 In its lettersofAugust 6 and 20 the Respondent characterized as"fraudulent" the Union's assertionthat the Respondent had claimed "finan-cial inability" to meet any of the Union's demands. But, by its own admis-sion,the Respondent at least oncehad labeled the expired contract's wageschedule as"prohibitive,"and preventingit from undertaking certain work"profitably."unpreparedness at the outset of negotiations; and,finally, the Respondent's conceded cavalier attitudetoward arriving at bargainingsessionson time.-There remains the Respondent's May 9 "currentbenefits" proposal that "current employees" wouldbe permitted to retain the "holiday, vacation, sever-ance pay, and medical and pension plan" benefitscontained in the expired 1969-72 contract 25 At best,theproposal is confusing.Union RepresentativeDanetra asked if the Respondent was suggesting thatthe Union negotiate two contracts, one each for cur-rent and new employees. Dinerstein replied that thatwas "precisely" what he was advocating, althoughtheRespondent, through its recognition proposal,was concurrently demanding that the Union forfeitits status as representative for these new employees.Dinerstein conceded that Danetra did not under-stand his proposal, and, indeed, we have difficultyreconciling it with the Respondent's recognition de-mand. In any event, the proposal consisted of noth-ing more than the granting of certain benefits thathad existed in the expired contract, and, even ifviewed as a concession, it would not, in our view,remove either the infirmities which attended theRespondent's other demands or the manner in whichthe Respondent conducted itself duringnegotiations.Finally, although we are not specifically calledupon to decide the issue, in our view, theRespondent's recognition and the substandard start-ing wage($1.80) demands alone are sufficient to sup-port findings of violation of Section 8(a)(5). As statedabove, the former demand, requiring the Union tocede a portion (if not all) of its exclusive representa-tive status, is nothing but a brazen attack on the ba-sic tenetwhich underlays not only the parties' 13years of bargaining but our order in 208 NLRB 644as well. And the latter unlawful demand is nothingshort of a clear affront to the well-defined require-ments of remedial social legislation: the prevailingState of New York minimum wage was $1.85 26 and,afterMay 1, the Federal minimum wage was $2.2725 There is some dispute overthe subjectscoveredby thisproposal. Theabove-listed benefits were specifically identified by Dinerstein on severaloccasions as the only ones coming within the reach of the "current employ-ee-current benefit" offer.However, earlier in his testimony,he stated thatduring one discussion at the May 9 meeting.I then indicated quiteclearlythat as respects each and every one of our[Apnl 1] demands,the demands where therewould be anyreduction inany way, shape or form[with the exception of the rate to be paid forovertime] it would not suffer any reduction to current employees, itwould only affect new employees.But Dinerstein later modified this to includeonly thesubjects listed above.For its part,the Union understood the evolving"current employee-currentbenefit"plan to encompass only severancepay and,possibly, vacations.Wefind no cause to resolve these differences in view of the Administrative LawJudge's findings and the fact that no exceptions were taken as to this matter.2TN.Y Labor Law §652(l)(d) (McKinney Supp. 1975)On May I, theminimum wage was raisedto $2, §652(1)(e)27 29 U.S.C.A. §206(a)(1) (Cumm 1975). Althoughthe amendment raising 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent offered no justification for its con-duct in either regard and, of course,there is noneThus, we find that as long as the Respondent insistedon these demands 28 it adopted a position so demon-strably antithetical to the bargaining principle as toconstitute a defiant breach of Section 8(a)(5). Al-thoughno impasseoccurred, we do not see how theUnion'swillingnessto continue negotiations in thefaceof such highly disadvantageous (and even un-lawful) demands can be credited to the Respondent'sassertedgood-faith bargaining.Accordingly, we find that the Respondent violatedSection 8(a)(5) and (1) of the Act by negotiating withthe Union in bad faith and with no intention of en-tering into any final or bindingagreement.We shallagainorder that the Respondent bargain with theUnion in good faith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that the Respondent,Romo Paper ProductsCorp.,Brooklyn,New York,its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interfering with or restraining its employeeswhile they are engaged in picketing as protected bySection 7 of the NationalLaborRelations Board, asamended.(b)Refusing to bargain in good faith with theUnion in the following appropriate unit:All of our employees employed at our 36thStreet plant,exclusive of office clerical employ-ees, guards,and all supervisors as defined in theAct.(c) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of theirright to self-organization, to form labor organiza-tions,to join or assist Folding Box, Corrugated Boxand Display Workers Union,Local No.381, Interna-tional Brotherhood of Pulp, Sulphite and Paper MillWorkers,AFL-CIO,or any other labor organization,tobargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromengaging in such activities,except to the extent thatsuch rights may be affected by an agreement requir-ing membership in a labor organization as a condi-theminimum wage from$1.60 to$2 was not effective until May 1, theCongress approved the legislation in late March,and the President signedthe bill on April 8.tion of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, bargain in good faith with theUnion for employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment,and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its plant in Brooklyn, New York, cop-iesof the attached notice marked "Appendix." 29Copies of said notice, on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by a representative of the Respondent, shallbe posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.28 The Respondent later withdrew its starting wage demand.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOT In any other manner interferewith, restrain, or coerce employees in the exer-cise of these rights. ROMO PAPER PRODUCTS CORP.WE WILL NOT interfere with or restrain our em-ployees in the exercise of their rights to peaceful-ly picket,as protected by Section7 of the Na-tional Labor Relations Act, as amended.WE WILL NOTcontinue to bargain in bad faith,but WE WILL,upon request,bargain in good faithwith Folding Box, Corrugated Box and DisplayWorkers Union,Local No.381, InternationalBrotherhood of Pulp,Sulphite and Paper MillWorkers,AFL-CIO,as the representative of ouremployees in the unit described below:All of our employees employed at our 36thStreet plant,exclusive of office clerical em-ployees, guards, and all supervisors as definedin the Act.And, if an understanding is reached, WE WILLembody such understanding in a signed agree-ment.ROMO PAPER PRODUCTS CORP.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: A copy ofthe charge in Case 29-CA-3864, filed by Folding Box, Cor-rugated Box and Display Workers Union, Local No. 381,International Brotherhood of Pulp, Sulphite and PaperMill Workers, AFL-CIO, herein called the Union, on May20, 1974,was served by registered mail on Romo PaperProducts Corp.,the Respondent herein,on the same date.A complaint and notice of hearing was issued on August30, 1974. A copy of the charge in Case 29-CA-3999, filedby the Union on September 4, 1974, was served on theRespondent by registered mail on the samedate. A com-plaint and notice of hearing and an order consolidatingCases 29-CA-3864 and 29-CA-3999 were issued on Sep-tember 30, 1974. The complaint in Case 29-CA-3864 alleg-es that the Respondent violated Section 8(a)(5) of the Na-tional LaborRelationsAct, as amended, herein referred toas the Act, by negotiating with the Union in bad faith andwith no intention of entering into any final or bindingagreement with it. The complaint in Case 29-CA-3999charged that the Respondent violated Section 8(a)(1) of theAct byits unlawfulconduct toward pickets lawfully patrol-ling its premises.The Respondent filed timely answers to the complaintsdenying that it had engaged in or was engaging in the un-fair labor practices alleged.The cases came on for trial at Brooklyn,New York, onOctober 15, 16, and 17, 1974. Each party was afforded afull opportunity to be heard,to call, examine,and cross-examine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions,and to filebriefs.All briefs have been carefully considered.527FINDINGS OFFACT,' CONCLUSIONS,AND REASONS THEREFOR1.THE BUSINESSOF THE RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof, the laws of the State of New York.At all times material herein, Respondent has maintaineditsprincipal office and place of business at 37-06 36thStreet, Long Island City, in the Borough of Queens, cityand State of New York, herein called the 36th Street plant,where it is, and has been at all times material herein, en-gaged in the manufacture, sale, and distribution of writingpads and related products.During the past year, which period is representative ofits annual operations generally, Respondent, in the courseand conduct of its business, purchased and caused to betransported and delivered to its 36th Street plant paperproducts and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its plant in inter-state commerce directly from States of the United Statesother than the State in which it is located.During the past year, which period is representative ofits annual operations generally, Respondent, in the courseand conduct of its business operations, manufactured, sold,and distributed at its 36th Street plant products valued inexcess of $50,000, of which products valued in excess of$50,000 were shipped from said plant in interstate com-merce directly to States of the United States other than theState in which it is located, or to firms located in New YorkState which themselves are directly engaged in interstatecommerce.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Alleged Bad-Faith BargainingThe Union and the Respondent have beenengaged incollective bargaining for over 12 years, prior to February 1,1974. The last negotiated contract 2 expired on August 31,1The facts found herein are based on the record as a whole and theobservation of the witnesses.The credibilityresolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachingsofN L.R.B v. Walton Manufacturing Company & Loganville PantsCo, 369 U.S. 404 (1962).As to those witnesses testifying in contradiction tothe findings herein,their testimony has been discredited,either as havingbeen in conflict with the testimony of credible witnesses or because it was inand of itself incredibleand unworthyof belief. All testimony has beenreviewed and weighed in the light of the entire record No testimony hasbeen pretermitted2 Herein referred to as the 1972 contract. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD1972.Thereafter a strike commenced on September 5,1972, whichis stillcontinuing.In 1974 the Board entered a Decision and Order3requir-ing the Respondent,among other things,to cease and de-sist from refusing to bargain collectively,upon request, asrequired by the statute.In the same Decision,the Boardfound the Respondent guilty of violations of Section8(a)(1), (3), and(5) of the Act.On February 1, 1974, the Union requested the Respon-dent to open negotiations. Thereafter on March 11, April 1,April 4, May 9, and July 31, 1974, theRespondent and theUnion met.Principal negotiators for the Respondent wereRespondent'sattorney,RobertDinerstein,andRespondent's president,Sam Roth,and the principal nego-tiators for the Union were Union President John Danetraand Union Attorney Daniel Palmieri.Dinerstein and Dan-etra were the spokesmen.At the March 11, 1974, meeting the Union handed theRespondent its proposals which were basically the 1972contract with proposed changes and additional benefits.According to Dinerstein,Roth,at this meeting, "arguedthat this is a rediculous[sic] contract"; "this union doesn'trepresentanybody inthe field" (the Respondent is engagedin the manufacture of legal and scratch pads);and "theunion doesn't know what it's all about." The proposed con-tract was viewed by the Respondentas anattempt to drivea square peg into a round hole. Throughout the negotia-tions the Respondent insisted that the contract proposedwas a boilerplate contract which was not relevant to itsindustry and should be modified to accommodate its pecu-liar problems.4 With the idea that the proposed contractwas inapplicable to the Respondent's industry, and unre-flective of its operations and "would . . . be poor businesssense to agree to such terms and yet hope to remain in acompetitive position in the market place," the Respondentsubmitted counterproposalsat the April1negotiatingmeeting which diluted and expunged substantial benefitsembodied in the 1972 contract.' After the Union reviewedthe counterproposals it substantially rejected them in theirentirety as a backward step or a step in the wrong direc-tion. The Union was rigid in its position, as was the Com-pany, except for a few matters of no major significanceuntil theMay 9, 1974, meeting. The meetings of April 1and 4 were primarily devoted to reviewing theRespondent's counterproposals.At the May 9 meeting the Respondent modified its posi-tion, stating that the Respondent's counterproposals "pro-posed for holidays, vacations, severance pay, medical, pen-sion,[applied]only to new employees." The Unionresponded by stating that the Respondent in essence"would be bargaining two contracts." The Respondent'sresponse in the testimony of Dinerstein was as follows: "Iindicated to him [Danetra] that that is precisely what I wasadvocating at that point in the hope that this would spur us'208 NLRB 644.4 The Respondent maintained that Respondent signed the last contract, aboilerplate contract,under duress,after a strike and without the advice ofcounsel.sExamples of the Respondent's counterproposals were demands that thestarting rate for employees be reduced from $2 60 an hour to$1.80 an hourand elimination of the union shop.on to reaching a conclusion to these negotiation." The po-sition of the Respondent was confirmed in a letter of May23, 1974. The charge alleging bad-faith bargaining wasfiled on May 20, 1974.Thereafter no resolutions were reached in the July 31,1974,meeting although Danetra testified that "there wassome movement during the July 31 negotiations." Afterthis July 31 meeting, the negotiations lapsed."Management at no time took a final position," accord-ing to Dinerstein;"There was plenty of flexibility left ifsomebody had tried it."The General Counsel plants his claim that the Respon-dent by its course of conduct engaged in bad-faith bargain-ing on the proposition that the Respondent's counterpro-posalsmanifested a frame of mind wholly antagonistic toreaching an agreementwith the Union. Had this been theRespondent's final position, no doubt the Respondentwould have failed to meet good-faith bargaining standards.However, at the first meeting after the Respondent's coun-terproposals had been reviewed, the Respondent modifiedits counterproposals and, at the last meeting on July 31, asthe Union admits, there was some movement on the part ofthe Respondent. Neither the Respondent nor the Union,before negotiations lapsed, reached a point where a finalposition was taken. Under these circumstances, if the Re-spondent was engaged in bad-faith tactics they did not sur-face, for from the negotiations it may not be inferred thatthe Respondent may not have retreated to a point where itscounterproposalswould have been acceptable to theUnion. Its insistence on any part of its counterproposalsdid not reach a point where bad faith came into play, al-though had negotiations continued to a finality that mighthave been the case, Cf.N.L.R.B. v.Wooster Division ofBorg-Warner Corporation,356 U.S. 342 (1958). In view ofthe state of the negotiations,the issuance of the complaintwas patently premature. The 8(a)(5) allegations of the com-plaint are dismissed.B. The Picket Line Incidentof March 15, 1974Fernando Martinez, an employee of the Respondentwho was working behind the picket line,approached theRespondent's premises on March15, 1974,at about 10:30a.m. with his 16-month-old daughter stationed in a stroller.Addressing Augusto Cevallos,a picket,Martinez, talkingin English and Spanish,said that that was the kind of lifeCevallos wanted, walking the streets doing nothing, andthat he was so lazy that he didn'twant to work.The word"son of a bitch"surfaced.Angrily Martinez removed hisjacket and offered to fight.Cevallos refused,commentingthat he respected Martinez because he was a cripple. Thisremark incensed Martinez even more. Martinez then wentinto the plant where,according to Foreman Isidoro Jaco-bovics,Martinez told him that Cevallos was throwingstones and glass and had pushed him so that he fell. Marti-nez declared that he was returning to the picket line tofight Cevallos.Jacobovics advised against such adventurebut, nevertheless,Martinez,leaving his daughter in theplant,returned to the picket line together with another em-ployee,William Mejia.Besides Cevallos,Joseph LaForgia, a union business rep- ROMO PAPERPRODUCTS CORP.529resentative,ManuelClaudio, and John Golchin were onthe picket line.Martinez and Mejia,upon reaching the picket line, head-ed for Cevallos and started to swing at him. According toMartinez,Cevallos "laughed"at him and said that he was"an invalid and he didn't fight with invalids"; that onlymade Martinez"madder."LaForgia intervened,suggestingthat the pickets were there trying to help him and to gethim better benefits. Martinez appeared to calm down, atwhich time Jacobovics appeared at the head of a "bunch ofguys." 6 Jacobovics and the "guys" headed for Cevallos.Jacobovics pushed Cevallos and said, "Now we're going tofight."Cevallos testified,"Itwas that they were going tochase us off the street and they didn'twant to see us on thesidewalk walking with the signs." 7 LaForgia intervenedagainand told Cevallos, "Get away from them and get outof here." To Jacobovics LaForgia said, "You better go up-stairs and take all of these fellows. . .right now."Refer-ring to Cevallos, Jacobovics said, "He's a dangerous man."LaForgia replied, "No, he's not.He's a good man."Where-upon Jacobovics said that he would go upstairs. While La-Forgia was talking to Jacobovics,Martinez commencedkicking and pushing Cevallos. LaForgia again intervenedand told Cevallos to "just get out of here." After someremarks in Spanish,the adventurers returned to the plant.The Union alerted the police who appeared at the plantand questioned Sam Roth and Jacobovics. A complaintwas filed which was dismissedby the jud a to which it wasassigned without the taking of evidence.6 Jose Boorguez, Jesus Govilla, Machiel Menendez, John Billis, VictorBilland Octavio Lopez, employees of the Respondent.'lie conversations were in Spanish. LaForgta did not understand Span-ish.6The testimony of the various witnesses in respect to the above picket lineincidents is somewhat conflicting. However, the resume of such incidentsabove-detailed is drawn from evidence which is deemed credible afterweighing the probabilities and the demeanor of the witnesses.The right to peacefully picket is protected by Section 7of the Act. Jacobovics' rally on the picket line with a groupof inside employees interfered with and restrained employ-ees in theexercise of these rights and was in violation ofSection 8(a)(1).Green Briar Nursing Home, Inc.,201 NLRB503 (1973);James Hoomaian d/b/a Chicago Master Mat-tressandFurniture Company,196 NLRB 579 (1972);South-landManufacturing Corp.,157 NLRB 1356, 1389 (1966).An employer may not pit inside employees against picketson the outside as Jacobovics did in this case without run-ning afoulof Section 7.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exer-cised herein.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed by Section 7 of theAct, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certainunfair labor practices,it isrecommended that itcease anddesist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]